     Case 3:19-cv-02015-MMA-JLB Document 7 Filed 01/24/20 PageID.36 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2
     480 S. Ellsworth Ave.
 3   San Mateo, CA 94401
     Telephone: 650-781-8000
 4
     Facsimile: 650-648-0705
 5   mark@javitchlawoffice.com
     Attorney for Plaintiffs
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11
     DANIEL CANFIELD and REGAN                         Case No.: 19CV2015-MMA (JLB)
12   SMITH, in their individual capacities
                       Plaintiff,                      NOTICE OF VOLUNTARY
13
                                                       DISMISSAL
14   v.
15   AXIOM DEBT LLC, a California limited
     liability company,
16
                     Defendants.
17
18         Now Come Plaintiffs DANIEL CANFIELD and REGAN SMITH, (“Plaintiffs”) in
19
     their individual capacities, and pursuant to Federal Rule of Civil Procedure
20
21   41(a)(1)(A)(i), hereby give notice that Plaintiffs voluntarily dismiss this action, without
22   prejudice, with each side bearing its own costs and attorney’s fees. If no notice is given
23
     to the Court, the dismissal shall convert to a dismissal with prejudice on June 15, 2020.
24
25
26   Dated: January 24, 2020
27
                                                   1
28                                                                              19CV2015-MMA (JLB)
     Case 3:19-cv-02015-MMA-JLB Document 7 Filed 01/24/20 PageID.37 Page 2 of 2




 1
 2
                                       Respectfully submitted,
 3
 4
                                       By: /s/ Mark L. Javitch      .
 5
                                       Mark L. Javitch (SBN 323729)
 6                                     Javitch Law Office
                                       480 S. Ellsworth Ave.
 7
                                       San Mateo, CA 94401
 8                                     Telephone: 650-781-8000
                                       Facsimile: 650-648-0705
 9
                                       mark@javitchlawoffice.com
10
                                       Attorney for Plaintiffs
11
                                       REGAN SMITH and DANIEL CANFIELD
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            2
28                                                                      19CV2015-MMA (JLB)
